                         IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

CHAD DAVID WORTHINGTON                           §

VS.                                              §                 CIVIL ACTION NO. 1:18cv549

UNITED STATES OF AMERICA                         §

                         MEMORANDUM ORDER
      ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Chad David Worthington filed the above-styled motion to vacate, set aside or correct
sentence. The court referred the matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, for consideration pursuant to applicable orders of this court.

         The magistrate judge has submitted a Report and Recommendation of United States

Magistrate Judge concerning this case. The magistrate judge recommends the motion to vacate, set

aside or correct sentence be dismissed without prejudice pursuant to Federal Rule of Civil Procedure

41(b).

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                             ORDER

         Accordingly, the proposed findings of fact and conclusions of law of the magistrate judge

are correct and the report of the magistrate judge is ADOPTED. A final judgment will be entered

dismissing this motion to vacate, set aside or correct sentence.

         SIGNED this the 30 day of July, 2019.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge
